Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 1 of 10 PageID: 9935



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


 UNITED STATES OF AMERICA,

                   Plaintiff,
                                           Criminal No. 14-699-1 (RMB)
        v.

 TOYE TUTIS,                               OPINION

                   Defendant.



APPEARANCES:
DIANA V. CARRIG
OFFICE OF THE U.S. ATTORNEY
U.S. POST OFFICE BUILDING
401 MARKET STREET, 4TH FLOOR
CAMDEN, NEW JERSEY 08101

     On behalf of the Government

TOYE TUTIS
67059-050
FCI-GILMER
P.O. BOX 6000
GLENVILLE, WEST VIRGINIA 26351

     Pro se


RENÉE MARIE BUMB, United States District Judge

     This matter comes before the Court on the Motion to Stay

[Docket No. 616], Motion for an Order Granting Relief [Docket No.

655],   Motion   to   Reconsider   [Docket   No.   687],   and   Motion   to

Disqualify [Docket No. 699], all brought by Defendant Toye Tutis.

For the reasons expressed herein, the Court will deny each of the



                                     1
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 2 of 10 PageID: 9936



Motions, either in full or in part. The Court will address each

Motion in turn.

I.     MOTION TO STAY

       Defendant’s Motion to Stay asks this Court “to issue a stay

on the sale of the defendant’s properties until this matter is

resolved on direct appeal.” [Docket No. 616, at 9.] Because the

direct appeal has since been resolved, [Docket No. 748], the Court

will deny this Motion as moot.

II.    MOTION FOR AN ORDER GRANTING RELIEF

       Defendant’s Motion for an Order Granting Relief [Docket No.

655] asks the Court to issue a ruling on Defendant’s Motion for a

New Trial [Docket No. 640]. The Court will issue a ruling on the

Motion for a New Trial in due time. Because the Motion for an Order

Granting Relief is duplicative of the Motion for a New Trial, the

Court will dismiss the former.

III. MOTION TO RECONSIDER

       Defendant’s Motion to Reconsider [Docket No. 687] asks the

Court to reconsider its July 28, 2020 Order [Docket No. 676]

denying   Defendant’s       Motion   for   Recusal    [Docket   No.    670].   In

particular, Defendant argues that the Court should recuse itself

from this matter because it “exhibited . . . patent bias against”

Defendant    during   the    sentencing     of   Defendant’s    wife     and   co-

defendant, Jazmin Vega. [Docket No. 676.] Because the Court finds

that   any   bias   Defendant    alleges     the     Court   exhibited    toward


                                       2
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 3 of 10 PageID: 9937



Defendant does not meet the standard requiring recusal, the Court

will deny Defendant’s Motion to Reconsider.

     Pursuant to Rule 59(e) of the FEDERAL RULES      OF   CIVIL PROCEDURE and

Local Civil Rule 7.1(i), a motion for reconsideration must be based

on one of three grounds: (1) an intervening change in controlling

law, (2) new evidence not previously available, or (3) a clear

error of law or manifest injustice. N. River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).

     The Third Circuit has held that the purpose of a motion for

reconsideration is “to correct manifest errors of law or fact or

to present newly discovered evidence.” Harsco Corp. v. Zlotnicki,

779 F.2d 906, 909 (3d Cir. 1985). However, the “extraordinary

remedy” of reconsideration is “to be granted sparingly.” A.K.

Stamping Co., Inc. v. Instrument Specialties Co., Inc., 106 F.

Supp. 2d 627, 662 (D.N.J. 2000) (quoting NL Indus. Inc., v.

Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996)).

A motion for reconsideration may be granted only if there is a

dispositive factual or legal matter that was presented but not

considered that would have reasonably resulted in a different

conclusion by the court. White v. City of Trenton, 848 F. Supp. 2d

497, 500 (D.N.J. 2012). Mere disagreement with a court’s decision

should   be   raised   through   the   appellate   process     and   is   thus

inappropriate on a motion for reconsideration. United States v.

Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).


                                       3
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 4 of 10 PageID: 9938




       Defendant’s Motion is proper insofar as the Court did not

address his bias argument in its earlier Order. [See Docket No.

670.] However, even considering that argument, recusal is not

required here. Under 28 U.S.C. § 455,

       (a)   Any justice, judge, or magistrate judge of the
             United States shall disqualify [herself] in any
             proceeding in which [her] impartiality might
             reasonably be questioned.

       (b)   [She] should also disqualify               [herself]    in    the
             following circumstances:

             (1)    Where [she] has a personal bias or prejudice
                    concerning a party, or personal knowledge of
                    disputed evidentiary facts concerning the
                    proceeding . . . .

       Beliefs or opinions that merit recusal must generally involve

an extrajudicial factor rather than “facts which the judge has

learned from [her] participation in the case.” United States v.

Rosenberg, 806 F.2d 1169, 1173 (3d Cir. 1986); accord United States

v. Antar, 53 F.3d 568, 573 (3d Cir. 1995), overruled on other

grounds by Smith v. Berg, 247 F.3d 532, 538 (3d Cir. 2001) (citing

Liteky v. United States, 510 U.S. 540, 555 (1994)). If the alleged

bias   stems    from   facts   obtained        during    judicial    proceedings,

however, the Third Circuit has instructed that the alleged bias

“must be particularly strong in order to merit recusal.” Antar, 53

F.3d   at    574.   “The   court   must       reveal   such   a   high    degree   of

favoritism or antagonism as to make fair judgment impossible.” In



                                          4
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 5 of 10 PageID: 9939



re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions,

148 F.3d 283, 343 (3d Cir. 1998). “[O]pinions formed by the judge

on the basis of facts introduced or events occurring in the course

of the current proceedings, or of prior proceedings, do not

constitute a basis for a bias or partiality motion unless they

display a deep-seated favoritism or antagonism that would make

fair judgment impossible.” Liteky, 510 U.S. at 555.

     Here, Defendant points to three examples — all of which

occurred during Vega’s sentencing on November 14, 2019 — of alleged

bias that require the Court’s recusal. First, the Court repeatedly

utilized the analogy of “hitting the delete button,” in reference

to Vega’s need to remove Defendant from her life. [See Case No.

14-699-11, Docket No. 630, at 31, 51.] Second, the Court indicated

that Defendant was “no good for” Vega. [Id.] Finally, the Court

alluded to the “evilness” of Defendant’s actions towards Vega.

[Id. at 60-61.]

     As the record demonstrates, the Court stated all of these

things based exclusively on information provided to it during the

sentencing hearing in question. [See id.] In that hearing, Vega,

through her counsel, repeatedly described the awful way Defendant

treated Vega in their marriage as “psychological warfare,” which

included allegations of both emotional and physical abuse. [See,

e.g., id. at 7-10.] His own wife’s counsel described Defendant’s

“psychological control” over Vega, whom Defendant allegedly told


                                     5
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 6 of 10 PageID: 9940



“what to do all the time and [made to] . . . do certain things.”

[Id. at 8.] Counsel further alleged that Vega had wanted to plead

guilty to her criminal charges, thus minimizing her sentencing

exposure, but instead “was basically forced to [go to] trial” by

Defendant. [Id. at 7.] As a result of Defendant’s “psychological

warfare” against Vega, her attorney argued, she faced a longer

time in jail.

     Vega’s Goddaughter spoke in support of Vega at her sentencing

and said, among other things, that “life is not like a keyboard,

you just can’t hit delete.” [Id. at 45-46.] The Court later

addressed   Vega    directly   and   applied    that   metaphor    to   her

relationship with Defendant: “I think it’s well said by a 22-year-

old that life isn’t a keyboard, but when are you going to hit

delete?” [Id. at 51.]1

     The Court then lamented the fact that Defendant, even though

he had already been sentenced and was in prison, was “still . . .

controlling” Vega, whom he had “manipulated . . . from the time

she was 16.” [Id. at 59-60.] In the context of discussing this

manipulative behavior and how it has negatively impacted Vega, the


1 The Court clarified that, in suggesting that Vega “hit delete,”
it meant no longer permitting Defendant to entangle Vega in his
criminal activities and other forms of control and manipulation.
The Court was careful to explicitly state that it was not
advocating for divorce, for instance: “I don’t mean legally
divorce, what I mean is just get away from him and his control and
his manipulation and his evilness.” [Case No. 14-699-11, Docket
No. 630, at 60.]

                                     6
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 7 of 10 PageID: 9941



Court encouraged Vega to make an effort to “just get away from him

and his control and his manipulation and his evilness.” [Id. at

60.] The Court later summarized how Defendant’s behavior towards

Vega had been characterized: “[T]here is something that has kept

her   under   his   yoke.   And   that’s   why   I   say   to   her,   and   it’s

unfortunate, and that’s why I say to her as a human you need to

deal with that because he’s evil and he has used you and he has

manipulated you.” [Id. at 61.]

      The Court’s use of the language Defendant now takes issue

with was limited in scope to discussing Defendant’s actions toward

his wife as described to the Court at Vega’s sentencing by her own

counsel. It is crucial to note that Defendant has never set foot

in this Court’s courtroom, nor has this Court ever met Defendant,

as his sentencing was handled by the late Honorable Jerome B.

Simandle. The language the Court used at Vega’s sentencing was not

describing Defendant on the whole, but rather his manipulation of

Vega and the impact he had on her life. While the Court appreciates

that it would have been more articulate to explicitly state that

Defendant’s conduct was “evil,” in the context of the hearing at

which these remarks were made, it was obvious that Defendant’s

conduct was the focus.

      Additionally, it is important to note that this occurred at

Vega’s sentencing, after Defendant had already been sentenced by

Judge Simandle. Defendant offers no evidence to show that the


                                      7
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 8 of 10 PageID: 9942



Court’s comments at Vega’s sentencing in any way resulted in

antagonism or favoritism in how the Court treated, and continues

to treat, Defendant in his own case.

       The Court heard example after example of how Vega suffered at

the hands of Defendant. Vega’s counsel suggested that she might

suffer from battered woman syndrome, considering how Defendant was

“telling [her] what to do all the time and making [her] do certain

things, then telling [her] what we’re doing is legit.” [Case No.

14-699-11,     Docket   No.   630,     at   8.]    Counsel   explained       that

Defendant’s hold on Vega was so strong that “[s]he was basically

forced to trial from [Defendant] and he’s in a jail cell. So what

kind    of   psychological    effect    does      somebody   who   is   in   FDC

Philadelphia have on you when you can’t even say okay, I’ll take

the deal, which we had years ago?” [Id. at 7.]

       Before sentencing Vega, the Court remarked,

       It’s a sad day. I wish you had learned your lesson long
       ago. I wish you hadn’t, and I know you wish the same,
       ever said yes to [Defendant]. But you are going to have
       to muster up the courage and the strength to say no,
       it’s done, because you paid a big price for him.

[Id. at 69.] It is clear that the Court was ultimately persuaded

by counsel that Vega deserved mercy and compassion due in large

part to how Defendant had taken advantage of and manipulated her,

and as a result it sentenced Vega to the lowest end of the

applicable Guideline range. [Id. at 70.]




                                       8
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 9 of 10 PageID: 9943



       In   sum,    the    opinions      expressed      by    the    Court    at      Vega’s

sentencing    were    “formed       by    the   judge    on    the    basis      of   facts

introduced or events occurring in the course of . . . proceedings”

at    which   Defendant’s         wife    and   her    lawyer       were   the     primary

describers     of     Defendant’s          harmful      conduct,       including         his

“psychological warfare” against his wife. See Liteky, 510 U.S. at

555. Those opinions, while harsh, were about Defendant’s actions

toward Vega and in no way “display a deep-seated favoritism or

antagonism     that       would    make     fair      judgment      impossible.”         Id.

Moreover, as noted before, this Court has never even met Defendant

and he has never appeared before this Court. Based on the testimony

and argument at Vega’s sentencing, the Court was in no position to

characterize Defendant on the whole. Rather, its characterization,

like the testimony and argument presented at Vega’s sentencing,

was limited solely to Defendant’s actions toward Vega, whom he

allegedly manipulated and abused.

       In short, the standard required for recusal has not been met

here, even considering the language from Vega’s sentencing with

which   Defendant     takes       issue.    Therefore,        the    Court    will     deny

Defendant’s Motion to Reconsider.

IV.    MOTION TO DISQUALIFY

       Defendant’s Motion to Disqualify offers two arguments as to

why Assistant United States Attorney Diana Carrig and the United

States Attorney’s Office (the “Government”) should be disqualified


                                            9
Case 1:14-cr-00699-RMB Document 774 Filed 04/27/21 Page 10 of 10 PageID: 9944



from prosecuting this case. [See Docket No. 699.] First, Defendant

argues that the Government inappropriately came into possession of

a package that was addressed to Vega. [See id. at 1-2.] The Court

will reserve judgment on this issue for the time being.

      Second,    Defendant    argues    that    the    Government   has     had

inappropriate,     ex   parte   communications        and   has   engaged    in

fraudulent behavior in its efforts to sell a particular property

that is owned by Defendant and another of his co-defendants, Amanda

Tutis. [Id. at 3-4.] However, such actions by the Government were

necessary to carry out the Court’s previous Order that explicitly

called for the sale of the property in question, among others.

[See Docket No. 601.] Therefore, this aspect of Defendant’s Motion

will be denied.

V.    CONCLUSION

      For the reasons expressed above, the Court will (1) deny as

moot Defendant’s Motion to Stay [Docket No. 616]; (2) dismiss

Defendant’s Motion for an Order Granting Relief [Docket No. 655];

(3) deny Defendant’s Motion to Reconsider [Docket No. 687]; and

(4) deny, in part, and reserve judgment on, in part, Defendant’s

Motion to Disqualify [Docket No. 699]. An accompanying Order shall

issue.



April 27, 2021                              s/Renée Marie Bumb
Date                                        RENÉE MARIE BUMB
                                            United States District Judge


                                       10
